Citation Nr: 1535083	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance benefits in excess of the 90 percent level under the provisions of Chapter 33, Title 38, United States Code (also known as the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 17, 2010, to December 18, 2012.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded Chapter 33 educational assistance benefits at the 90 percent level.  As set forth above, the Veteran's claim is currently in the jurisdiction of the RO in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his December 2013 VA Form 9, Appeal to Board, the Veteran indicated that in connection with his appeal, he wished to attend a videoconference hearing before a Veterans Law Judge.  

In February 2015, the Veteran was notified that his requested videoconference hearing had been scheduled for May 15, 2015.  Approximately two weeks later, the Veteran telephoned the RO to say that he was in school and that it would disrupt his schedule to attend the hearing on its currently scheduled date.  His hearing on May 15, 2015, was therefore cancelled.  

In a June 2015 letter, the Board requested that the Veteran clarify whether he wished to request another Board hearing or whether he wished to proceed with his appeal based on the evidence of record.  He was advised that if he did not respond to the Board's letter within 30 days, the Board would use his previous selection in scheduling his hearing.  Having received no response from the Veteran, the Board must presume that the Veteran wishes to attend a Board videoconference hearing in connection with his appeal.  

A hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an Veteran a personal hearing.  

In order to ensure full compliance with due process requirements, therefore, a Board videoconference hearing should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700 , 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




